Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.

Response to Amendment
The amendment filed 09/07//2021 has been entered. Claims 1-7 remain pending in the application and claim 4 is allowed. 
Response to Arguments 

Applicant's arguments, filed 09/07/2021, have been fully considered but are not persuasive.

Applicant argues that applied references do not disclose or suggest obtaining two different chromatograms with respect to a gas flowed out from a common separation column by switching flow direction of the gas so as to introduce alternately the gas into two separated space in which different filaments are provided. 



Therefore, the argument is unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 4594879 A “Maeda”) in view Clouser et al. (US 4254654 A, “Clouser”) and Tipler (US 20150089998 A1, “Tipler”).

Regarding claim 1, Maeda discloses in at least figure 4: A single gas chromatograph (Col 1, lines 5 – 15) comprising a first flow path (flow path with an inlet from16’ and passing 13’,14’) and a second flow path (flow path inlet from16” and passing 13”,14”) a gas flow switching element (“flow passage selector valve“ not shown but discussed in Col.4 lines 5-6) for switching alternately (Col.2 lines 10-15 and Col.5 lines 59-65) between a first state (“first condition”; Col.2 line10) where a measured gas (“fluid be examined”; Col.2 line 6) is introduced into the first flow path (“first flow passage”; Col.2 line 7) and a reference gas (‘reference fluid”; Col.2 line 6) is introduced into the second flow path (“second flow passage”; Col.2 lines 7-8), and a second state (“second condition”; Col.2 line12) where the reference gas is introduced into the first flow path and the measured gas (“fluid be examined”; Col.2 line 6) is introduced into the second flow path (Col.2 lines 12-14) (Col 3, line 54 – Col 4, line 17); a first filament unit (“cell”; Fig.2 with “heating coils” of 13,14 and 15a-d as “flow passages”; Col.2 lines 45-47) connected to 

the first filament unit (“cell”; Fig.2 with “heating coils” of 13,14 and 15a-d as “flow passages”; Col.2 lines 45-47) and the second filament unit (“cell”; Fig.3 with “heating coils” of 13,14 and 15a-d as “flow passages”; Col.2 lines 45-47) have detection characteristics of thermal conductivity of gas that are different from each other (Col.5 lines 66-68, also Col.2 line 46 cites two cells shown in Fig.2 and Fig.3 demonstrate flow passages that are different or larger in internal passageway for the cell shown in Fig.3); the first electric signal (“unbalanced voltage generated”; Col.4 line 20) by the first detection circuit unit (9). 

Regarding switching gas periodically between first and second filament units Examiner notes that 1: this limitation is not a structure limitation, rather an intended use and user can switch gas between two filaments as frequently as they want.
2: as Maeda has two different states that measured gas passes the first filament unit in the first state and it passes from second filament in the second state, it should be in same time 

Maeda fails to expressly disclose a single separation column for separating a measured gas, a first flow path and a second flow path which are each fluidly connected to the separation column, a second detection circuit unit for detecting a second electric signal in accordance with a change in voltage applied to or current through the second filament; and a driving circuit configured to control the gas flow switching element, and the single gas chromatograph is further configured to obtain, with respect to the measured gas which flowed out from the single separation column, the first electric signal by the first detection circuit unit and the second electric signal by the second detection circuit unit, the single gas chromatograph is further configured obtain a first chromatogram based on the first electric signal and a second chromatogram based on the second electric signal.  

However, Clouser teaches in FIG.1 a gas chromatograph comprising: a single separation column (6) for separating a measured gas (measured gas from sample injector 8) a first flow path (20- carrier gas including injected sample) and a second flow path (32- reference gas) which are each fluidly connected to the separation column (6), the first single gas chromatograph (6) is further configured to obtain, with respect to the measured gas (measured gas from sample injector 8)  which flowed out from the single separation column (6), the first electric signal (74) by the first detection circuit unit (30/50) and a driving circuit (46) configured to control the gas flow switching element by switching the gas flow switching element (valves 42,44, and pressure regulators 34,36 and  valve driving circuit 46) periodically (using frequency source 48) so as to introduce the measured gas (measured gas from sample injector 8)  , which flowed out from the single separation column (6), into the first filament unit(62).



Maeda and Closure fail to disclose a second detection circuit unit for detecting a second electric signal in accordance with a change in voltage applied to or current through the second filament and the second electric signal by the second detection circuit unit, the single gas chromatograph is further configured obtain a first chromatogram based on the first electric signal and a second chromatogram based on the second electric signal.  

Tipler in Fig.9I and Fig.9J teaches a second detection circuit unit (¶0139- 940 or 950) for detecting an electric signal in accordance with a change in voltage applied to or current (¶0126 and ¶0164- the control electronics will maintain a constant current across the filament, which will approximate to a constant temperature, and the voltage applied forms the basis of the outputted detector signal) through the second filament (940 or 950), and the second electric signal (¶0126 and ¶0164- control electronics maintain the current and the voltage applied forms the basis of the outputted signal from detector 940 or 950) by the second detection circuit unit (940/950), 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two individual detection circuits as taught by Tipler instead of Maeda’s single detection circuit for both of the two detectors/filaments, as they are art-recognized configurations for the purposes of receiving and converting the electrical signals from the filament detectors. One of ordinary skill in the art would have realized that two entirely independent detectors would be used instead of a single combined detector to make the measurements faster and at the same time with improving sensitivity to measure chemicals at a concentration of parts per one hundred million to parts per billion.

Regarding claim 2, Maeda further discloses at least one of a length, a thickness, a shape, a material, an arrangement, and a dimension of a surrounding space (“cells” in Fig. 2 and Fig.3) differs between the first filament (13’,14’) and the second filament (13”,14”) (Col.5 lines 66-68, also Col.2 lines 45-46).

Regarding claim 3, Maeda further discloses the shape of the first filament unit and the shape of the second filament unit are any one of a direct type (Fig. 8A, 8B; Col.5 line 35), a semi-diffusion type, and a diffusion type (Fig.8C, D, E; Col.5 line 36), and the dimension of the surrounding space differs between the first filament and the second filament (Col.5 lines 66-68).

Regarding claim 5, Maeda further discloses the Signal to Noise (S/N) ratio (FIGS. 5A and 6A indicate the test results for the detected signal and noise respectively) of the first filament unit increases when a measured gas flow rate is relatively small (“the test requirements as low as 2 ml/min”; Col.5 line18), and the S/N ratio (5A, 6A) of the second filament unit increases when the measured gas flow rate is relatively large (“the test requirements as large as 40 ml/min; Col.5 line18). (Comparison of figures of 6A with other conventional detectors “6B for direct type”, and “6C for diffusion type” is evident of reduction of noise while the 5A shows considerable signal “sharp peaks” comparing to 5B and 5C; Moreover Fig.7 demonstrates low amount of noise or “fluctuations” for the detector, shown with “A” for different cell volumes; Col.5 lines 9-32).
Regarding claim 6 Maeda fails to disclose the gas flow switching mechanism (Col.4 lines 6-7) includes a branch flow path having one end connected to the first flow path, the other end connected to the second flow path, and a middle portion connected to a measured gas flow path for introducing the measured gas.

However, Clouser, in same field of endeavor, discloses a branch flow path (Col.5 line 56; Fig.2 elements 88, 90, 92) having one end (Col.5 line 61; Fig.2 element 96) connected to the first flow path (Col.5 line 56; Fig.2 element 90), the other end (Col.5 line 55; Fig.2 element 86) connected to the second flow path (Col.5 line 56; Fig.2 element 88), and a middle portion (100) connected to a measured gas flow path (Col.5 line 58; Fig.2, element 82) for introducing the measured gas; a first reference gas flow path (Col.6 line 3; Fig.2 106) connected to the one end (Col.6 line 12; Fig.2 element 88) of the branch flow path (Col.5 line 56; Fig.2 88, 90, 98); a second reference gas flow path (Col.6 line 3; Fig.2 element 108) connected to the other end (Col.6 line 8; Fig.2 element 96) of the branch flow path (Fig.2 elements 88, 90, 98); and a switching valve (Col.6 line 52; Fig.2 element 110)  that is operable to, switch a path for 

Clouser furthermore discloses (Col.9 lines 21-26) multiple reference gas flows could be used and various means could be employed to derive signals representing the relationships among sample and each reference gas by measuring the detector response to the gas flows in an appropriate sequence.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Clouser’s gas switching mechanism for Maeda’s gas chromatograph. One of ordinary skill in the art knows the advantage of this mechanism is that valves cannot be deteriorated by sometimes corrosive gases (as suggested by Clouser Col 6 lines 52) therefore valves and system would be more durable. Besides as suggested by Clouser (Col.3 lines 5-10) feeding detector from one end of the cell with the carrier medium containing the sample and from the other end of the cell with the carrier medium alone, reduce the noise due to flow variations to one eighth and therefore makes a less noise in the detecting system.

Regarding claim 7,  Maeda discloses a single thermal conductivity detector comprising: a measured gas flow path (flow path with an inlet from16’ or 16” and passing 13’,14’ or 13”,14”), a first flow path (flow path with an inlet from16’ and passing 13’,14’) and a second flow path (flow path with an inlet from16” and passing 13”,14”), a gas flow switching element (“flow passage selector valve“ not shown but discussed in Col.4 lines 5-6) for switching alternately between a first state (“first condition”; Col.2 line10) where the measured gas (“fluid be examined”; Col.2 line 6)  is introduced into the first flow path (“first flow passage”; Col.2 line 7) and a reference gas (‘reference fluid”; Col.2 line 6)  is introduced into the second flow path (“second flow passage”; Col.2 lines 7-8), and a second state (“second condition”; Col.2 line12) 


periodically between first and second filament units Examiner notes that 1: this limitation is not a structure limitation, rather an intended use and user can switch gas between two filaments as frequently as they want.
2: as Maeda has two different states that measured gas passes the first filament unit in the first state and it passes from second filament in the second state, it should be in same time intervals, otherwise there cannot be an accurate measurement with intentionally adding errors resulting different time periods, therefore, alternately switching gas between two filaments in Maeda’s thermal conductivity detector required to be periodically.

Maeda fails to disclose a separation column which from a measured gas flowed out, a first flow path and a second flow path which are each fluidly connected to the to the measured gas flow path, a second detection circuit unit for detecting an electric signal in accordance with a change in voltage applied to or current through the second filament.

However, Clouser teaches in FIG.1 a gas chromatograph comprising: a separation column (6) which from a measured gas ( measured gas from sample injector 8) flowed out, a first flow path (20- carrier gas including injected sample) and a second flow path (32- reference gas) which are each fluidly connected to the measured gas flow path (28).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Clouser’s separation column for separating measured gas of Maeda’s gas chromatograph. One of ordinary skill in the art would use the separation column in order to separating chemicals in a time-wise manner for identification purposes and improving the overall sensibility of the detector as suggested by Clouser (Col.1 lines 10-16 and graph 10 , Col.3 lines 46-51). Maeda and Closure fail to disclose a second detection circuit unit for 

Maeda fails to expressly disclose a single separation column for separating a measured gas, a first flow path and a second flow path which are each fluidly connected to the separation column, a second detection circuit unit for detecting a second electric signal in accordance with a change in voltage applied to or current through the second filament; and a driving circuit configured to control the gas flow switching element, the single gas chromatograph is further configured to obtain, with respect to the measured gas which flowed out from the single separation column, the first electric signal by the first detection circuit unit and the second electric signal by the second detection circuit unit, the single gas chromatograph is further configured obtain a first chromatogram based on the first electric signal and a second chromatogram based on the second electric signal.  

However, Clouser teaches in FIG.1 a gas chromatograph comprising: a single separation column (6) for separating a measured gas (measured gas from sample injector 8) a first flow path (20- carrier gas including injected sample) and a second flow path (32- reference gas) which are each fluidly connected to the separation column (6), the first single gas chromatograph (6) is further configured to obtain, with respect to the measured gas (measured gas from sample injector 8)  which flowed out from the single separation column (6), the first electric signal (74) by the first detection circuit unit (30/50) and a driving circuit (46) configured to control the gas flow switching element by switching the gas flow switching element (valves 42,44, and pressure regulators 34,36 and  valve driving circuit 46) periodically (using frequency source 48) so as to introduce the measured gas (measured gas from sample injector 8)  , which flowed out from the single separation column (6), into the first filament unit(62).



Maeda and Closure fail to disclose a second detection circuit unit for detecting a second electric signal in accordance with a change in voltage applied to or current through the second filament and the second electric signal by the second detection circuit unit, the single gas chromatograph is further configured obtain a first chromatogram based on the first electric signal and a second chromatogram based on the second electric signal.  

Tipler in Fig.9I and Fig.9J teaches a second detection circuit unit (¶0139- 940 or 950) for detecting an electric signal in accordance with a change in voltage applied to or current (¶0126 and ¶0164- the control electronics will maintain a constant current across the filament, which will approximate to a constant temperature, and the voltage applied forms the basis of the outputted detector signal) through the second filament (940 or 950), and the second electric signal (¶0126 and ¶0164- control electronics maintain the current and the voltage applied forms the basis of the outputted signal from detector 940 or 950) by the second detection circuit unit (940/950), 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use two individual detection circuits as taught by Tipler instead of Maeda’s single detection circuit for both of the two detectors/filaments, as they are art-recognized configurations for the purposes of receiving and converting the electrical signals from the filament detectors. One of ordinary skill in the art would have realized that two entirely independent detectors would be used instead of a single combined detector to make the measurements faster and at the same time with improving sensitivity to measure chemicals at a concentration of parts per one hundred million to parts per billion.
Allowable Subject Matter
Claim 4 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 4 is allowable because prior art fails to anticipate or render obvious a single gas chromatograph comprising: a single separation column for separating a measured gas, a first flow path and a second flow path which are each fluidly connected to the single separation, a gas flow switching element  for switching alternately between a first state where the measured gas is introduced into the first flow path from the single separation column and a reference gas is introduced into the second flow path, and a second state where the reference is introduced into the first flow path and the measured gas is introduced into the second flow path  from the single separation column; a first filament unit connected to the first flow path and including a first filament; a second filament unit connected to the second flow path and including a second . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856